Citation Nr: 0330157	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  00-20 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating greater than 50 percent 
for post traumatic stress disorder (PTSD) with dysthymia, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In September 2002, this case was remanded to the 
RO to schedule a hearing.  The veteran presented testimony 
before the undersigned at a hearing at the RO in March 2003.  
A transcript of the hearing testimony has been associated 
with the claims file.  The case is again before the Board for 
further consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran is unemployable due to his PTSD with 
dysthymia and has not worked since 1995.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD 
with dysthymia effective from October 10, 1996, are met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.7, (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision in May 1999, service connection for PTSD 
was granted with a 30 percent rating assigned, effective from 
October 10, 1996.  A July 2001 rating decision reclassified 
the disability as PTSD with dysthymia and increased the 
disability rating to 50 percent, effective from October 10, 
1996.  The 50 percent disability rating has remained in 
effect since that time.

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the ratings may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) 
(Schedule).  The disability ratings are based upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The rating criteria of Diagnostic Code 9411 for PTSD in 
effect at the time the veteran initiated his claim provide 
that the disability will be rated under the criteria for 
psychoneurotic disorders.  These criteria provide that a 50 
percent rating would be appropriate if the disorder is 
productive of considerable industrial impairment and a 70 
percent rating is warranted if the disorder is productive of 
severe industrial impairment based on the veteran's ability 
to interact on both a social and industrial level, as 
confirmed by current clinical findings.  A 100 percent rating 
is appropriate when the attitudes of all contacts result in 
virtual isolation in the community, there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or the veteran is demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

Impairment of social adaptability, in itself, the history and 
complaints provided by the veteran, or the characterization 
of the severity of impairment by an examiner or treating 
physician is not determinative.  It must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Social inadaptability is to be evaluated only 
as it affects industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful employment and decrease in work efficiency.  
38 C.F.R. §§ 4.126, 4.129, 4.130 (1996).  

On November 7, 1996, new rating criteria for psychiatric 
disorders became effective.  61 Fed.Reg. 52,695 (1996).  
Under the criteria of Diagnostic Code 9411 for PTSD, a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

The veteran is entitled to have his claim evaluated under 
both the old and the new psychiatric rating criteria, and 
have to criteria most favorable to his claim applied.  
Therefore, both the old and the new psychiatric rating 
criteria will be considered.  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must consider 
whether the old criteria or the new criteria from their 
November 1996 effective date are more favorable to the 
veteran.  The old rating criteria will be considered first.

The old psychiatric rating criteria consider overall 
impairment due to psychiatric disability.  A February 1997 VA 
clinical record shows the veteran last worked in 1995.  He 
reported that he sometimes stayed in his home for four or 
five days at a time.  A March 1998 VA clinical record notes 
the veteran was unable to go out of his house most of the 
time, and had been unable to establish or maintain 
employment.  The clinician indicated the veteran's depression 
and irritability impaired his ability to maintain employment, 
and that his task persistence was markedly impaired.  The 
veteran received a VA examination in April 1999 where he 
reported that he last worked in 1995.  The diagnoses were 
PTSD mild and dysthymic disorder with a global assessment of 
functioning (GAF) value of 65.  The examiner commented that 
the veteran experienced a mild degree of symptoms.  An April 
2001 VA progress note shows Axis I diagnoses of PTSD and 
depression with a GAF value of 45.  The note also shows the 
veteran reported that he had not worked in six years and that 
he avoided social functions because he could not be around 
people.  The clinician indicated the veteran was prone to 
periods of irritability and depression which caused him to be 
unable to stay on task.  The clinician further indicated that 
the veteran's concentration and task performance were 
markedly impaired.  The veteran received a VA examination in 
July 2001.  The Axis I diagnoses were PTSD and dysthymic 
disorder.  The Axis V GAF value was estimated to be from 48 
to 58.  The examiner later remarked that the GAF values for 
his conditions were estimated to be 50 to 58.  An August 2002 
VA clinical record reports that the veteran had some 
depressive signs with a GAF value of 45.  An October 2002 VA 
clinical record shows diagnoses that included PTSD and 
depression with a GAF value of 45.  A March 2003 VA clinical 
record shows the veteran reported not holding a job since 
1995.  The diagnosis was PTSD with social phobia and 
agoraphobia, and a GAF value of 40.  The clinician indicated 
the veteran was not capable of gainful employment.  

These records provide assessments of overall functioning and 
show GAF values ranging from 40 to 65.  A GAF value of 40 is 
indicative of major impairment in social and occupational 
functioning with an example of being unable to work.  GAF 
values of 45 to 50 are indicative of serious symptoms or 
serious impairment in social and occupational functioning.  
An example of such impairment is being unable to keep a job.  
The GAF values from of 51 to 60 are indicative of moderate 
symptoms and moderate difficulty in social and occupational 
functioning.  A GAF value 65 is indicative of some mild 
symptoms or some difficulty in social and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed.) (DSM-IV). 

The April 1999 VA examination shows mild impairment and a GAF 
value indicative of mild impairment.  The July 2001 VA 
examination shows a GAF value representing impairment that 
ranged as high as moderate impairment.  However, this 
examination also showed a GAF value that was indicative of 
serious impairment including being unable to keep a job.  
Numerous other VA treatment records show GAF values 
indicative of serious to major impairment which would include 
being unable to keep a job or being unable to work.  
Additionally, the March 1998 VA record shows the veteran's 
symptoms impaired his ability to maintain employment and his 
task persistence was markedly impaired.  The April 2001 VA 
clinical record shows that the veteran was prone to periods 
of depression and irritability that would cause him to be 
unable to stay on task.  The impairment in the veteran's task 
performance shown in these clinical records would 
significantly impair his ability to maintain employment.  
Furthermore, the March 2003 VA clinical record shows the 
opinion that the veteran was not capable of gainful 
employment.  While the veteran has been shown with mild to 
moderate impairment, there is significantly more medical 
evidence in the record, including a VA examination and VA 
clinical records, which show that the veteran was impaired to 
the point of being unable to work or maintain employment.  
Furthermore, the evidence shows that the veteran reported 
that he had not worked since 1995.  Therefore, the evidence 
shows the veteran is unemployable due to his PTSD with 
dysthymia.  

Several VA medical records show the veteran reported that he 
isolated himself.  The veteran presented testimony before the 
undersigned where he indicated that he did not interact with 
other persons or go outside.  His spouse indicated he just 
stayed home.  Accordingly, there is evidence of isolation in 
the community.

The evidence of record shows that the veteran is unemployable 
due to his PTSD and dysthymia, and there is evidence of 
isolation in the community.  Under the old psychiatric rating 
criteria, unemployability is a factor applicable to a 100 
percent disability rating.  Accordingly, the veteran 
satisfies a factor for a 100 percent disability rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  The evidence in the 
record shows the veteran has not worked since 1995.  Since 
the veteran has been found unemployable due to his PTSD and 
has not worked since 1995, he has been unemployable due to 
PTSD from the date service connection for PTSD was originally 
granted.  Therefore, a 100 percent disability rating is 
warranted for the veteran's PTSD with dysthymia effective 
from October 10, 1996.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); Fenderson v. West, 12 Vet. App. 119 (1999).  

A 100 percent disability rating is warranted under the old 
psychiatric rating criteria from the original date of service 
connection.  This is the maximum rating that is also 
available under the revised psychiatric rating criteria.  
Accordingly, there is no need to address the revised 
psychiatric rating criteria.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).

Based on the above, the evidence supports granting a 100 
percent disability rating for PTSD with dysthymia effective 
from October 10, 1996.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2003).  

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran has ever been 
specifically notified of the VCAA, the evidence needed to 
support his claim, the kind of evidence he was responsible 
for obtaining, and the evidence VA was responsible for 
obtaining.  However, the veteran is being granted the maximum 
benefit available for his PTSD with dysthymia.  Therefore, 
any failures in notice or development of the evidence under 
the VCAA are not prejudicial to the veteran.  Accordingly, 
there are no further evidentiary development actions to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

A 100 percent disability rating for PTSD with dysthymia 
effective from October 10, 1996, is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



